Title: To George Washington from Nathaniel Shaw, 5 August 1780
From: Shaw, Nathaniel
To: Washington, George


					
						Sir
						New London [Conn.] August 5. 1780
					
					I Received yours ⅌ Capt. Hurlbutt who sett out for New Port this day in order to Post the Dragoons for the Purpose you Mention and Every Assistance in my Power you May Depend, I Shall give him—their is now a fleet of Ships Just come to an Anchor of[f] this Harbour, Consisting

of about Fifteen or Sixteen, I beleive moastly large Ships of the Line, and Imagine they are the same that were of[f] Block Island, they have French Colours Flying, what their Intentions is I Cannot Conceive, the Headmoast Ship came to an Anchor att 3 OClock P.M. and the Stern moast att 8 OClock, as the wind is they might have Continued their Coarse up the Sound, but their not makeing up of the Oppertunity, I Suspect they have sum Design Against this Port, we have about one Thousand men hear, & Suppose Govenr Trumbull will Imediately order more, if any movement to morrow will Advise You I am Sir Your very humble Servt
					
						Nathl Shaw
					
				